                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF KENTUCKY
                                SOUTHERN DIVISION -- LONDON

LISA ANN JONES,                                                 CIVIL ACTION NO. 6:19-118-KKC
       Plaintiff,

V.                                                                     OPINION AND ORDER


ANDREW SAUL, Commissioner of
Social Security,
       Defendant.



        This matter is before the Court on cross motions for summary judgment. (DE 14; DE

16.) Plaintiff Lisa Ann Jones brought this action pursuant to 42 U.S.C. § 405(g), seeking

judicial review of an administrative decision to deny her supplemental security income

benefits. (DE 2 at 1.) For the reasons stated below, the Court denies Plaintiff’s motion for

summary judgment, grants Defendant Andrew Saul,1 Commissioner of Social Security’s

motion for summary judgment, and affirms the Commissioner’s decision.

                                                 Background

        Plaintiff filed an application for supplemental security income on January 11, 2017,

alleging disability beginning on January 1, 2007.2 (AR at 11.) The claim was initially denied

on March 16, 2017, and upon reconsideration on July 6, 2017. (AR at 11.) A hearing was held

before Administrative Law Judge Susan Brock on June 25, 2018, and ALJ Brock denied

Plaintiff’s claim on September 18, 2018. (AR at 11, 22.)




1 Although Plaintiff’s complaint named Nancy A. Berryhill, Acting Commissioner of Social Security, as Defendant
(DE 2), pursuant to FED. R. CIV. P. 25(d), a public officer’s successor may be automatically substituted as a party.
2 Plaintiff later amended the alleged onset date of her disability to January 11, 2017. (AR at 11.)



                                                         1
       In denying Plaintiff’s claim, the ALJ engaged in the five-step sequential process set

forth in the regulations under the Social Security Act, 20 C.F.R. § 404.1520(a)-(e). See, e.g.,

Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 529 (6th Cir. 1997).

       At step one, the ALJ determined that “[t]he claimant has not engaged in substantial

gainful activity since January 11, 2017, the application date.” (AR at 13.)

       At step two, the ALJ determined that “[t]he claimant has the following severe

impairments: lumbar degenerative disc disease, depression, anxiety, and panic disorder with

agoraphobia.” (AR at 14.)

       At step three, the ALJ determined that “[t]he claimant does not have an impairment,

or combination of impairments, that meets or medically equals the severity of one of the listed

impairments in 20 CFR Part 404, Subpart P, Appendix 1.” (AR at 14.)

       Before proceeding to step four, the ALJ determined that –

              the claimant has the residual functional capacity to perform
              light work, as defined in 20 CFR 416.967(b), except: the claimant
              can frequently climb ramps and stairs, and she can only
              occasionally climb ladders, ropes, and scaffolds. The claimant
              can occasionally stoop, kneel, crouch, and crawl. She can have
              frequent exposure to vibration and frequent exposure to extreme
              cold and wetness. The claimant can perform simple, routine
              tasks. She can frequently interact with co-workers and
              supervisors, but she should avoid interaction with the public.
              The claimant can adapt to occasional workplace changes, and
              she recognize [sic] hazards.
(AR at 15.) At step four, the ALJ determined that “[t]he claimant has no past relevant work.”

(AR at 21.)

       At step five, the ALJ determined that “[c]onsidering the claimant’s age, education,

work experience, and residual functional capacity, there are jobs that exist in significant

numbers in the national economy that the claimant can perform.” (AR at 21.) In making this

determination, the ALJ relied on a vocational expert, who testified that a hypothetical

individual with these given factors “would be able to perform the requirements of

                                              2
representative light, unskilled, specific vocational preparation (SVP) 2 occupations, such as:

Cleaner/housekeeper… Assembler… [and] Assembler, electronics accessories.” (AR at 21-22.)

       Plaintiff requested review of the ALJ’s decision, but on March 25, 2019, the Appeals

Council denied that request, finding no basis to review the ALJ’s decision. (AR at 1.) Plaintiff

filed the present action in this Court on May 8, 2019. (DE 2.) On October 9, 2019, Plaintiff

filed her motion for summary judgment (DE 14), and on November 8, 2019, the Commissioner

filed his motion for summary judgment (DE 16).

                                           Analysis

I. Standard

       This Court’s review of the decision by the ALJ “is limited to determining whether it is

supported by substantial evidence and was made pursuant to proper legal standards.” Rogers

v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007). Under Sixth Circuit law, “[t]he

substantial evidence standard is met if a reasonable mind might accept the relevant evidence

as adequate to support a conclusion,” and a court “will defer to that finding even if there is

substantial evidence in the record that would have supported an opposite conclusion.”

Longworth v. Comm’r of Soc. Sec., 402 F.3d 591, 595 (6th Cir. 2005) (citations and internal

quotation marks omitted). Under the Social Security Act’s framework, “[t]he burden lies with

the claimant to prove that she is disabled.” Foster v. Halter, 279 F.3d 348, 353 (6th Cir. 2001).

II. Discussion

       Plaintiff’s motion is essentially a recitation of the medical evidence and several

conclusory statements, without advancing any developed argument as to why the ALJ’s

decision was not supported by substantial evidence. Accordingly, the Court finds that the

ALJ’s decision was supported by substantial evidence and made pursuant to the proper legal

standards. See Hollon ex rel. Hollon v. Comm’r of Soc. Sec., 447 F.3d 477, 490-91 (6th Cir.

2006) (noting that, where a claimant “has made little effort to develop [an] argument… or to

                                               3
identify any specific aspects of the Commissioner’s determination that lack support in the

record,” the court will “decline to formulate arguments on [claimant’s] behalf, or to undertake

an open-ended review of the entirety of the administrative record”).

       Although Plaintiff claims that the ALJ failed to consider the medical evidence from

Dr. William Stafford’s examination in March 2017 (DE 14-1 at 13), the ALJ’s analysis

discusses that examination and Dr. Stafford’s findings in detail (AR at 18-19). Plaintiff

reports that Dr. Stafford found that she suffered from “moderate to severe degenerative

changes” and that “she would have difficulty performing strenuous activities” (DE 14-1 at 13)

– findings explicitly mentioned in the ALJ’s discussion of Dr. Stafford’s examination (AR at

18-19). Although the ALJ’s discussion of Dr. Stafford’s findings does not mention that

Plaintiff suffers from anxiety (DE 14-1 at 13), this is not sufficient to find that the ALJ’s

decision was not supported by substantial evidence, particularly since the ALJ nonetheless

concluded that Plaintiff suffers from “panic disorder with agoraphobia” (AR at 14).

       Although Plaintiff claims that the ALJ failed to consider Dr. William Rigby’s report

(DE 14-1 at 13), the ALJ’s analysis explicitly discusses that report and Dr. Rigby’s findings

in detail (AR at 19). Plaintiff reports that Dr. Rigby found that “she suffered from a panic

disorder with agoraphobia” and “that she would have moderate limitations in her ability to

maintain social interactions” with others and in “her ability to adapt and respond to the

pressures of normal day-to-day work activity” (DE 14-1 at 13) – findings explicitly mentioned

in the ALJ’s discussion of Dr. Rigby’s examination (AR at 19). Although the ALJ’s discussion

of Dr. Rigby’s findings does not mention that Plaintiff suffers from a “depressive disorder”

(DE 14-1 at 13), this is not sufficient to find that the ALJ’s decision was not supported by

substantial evidence, particularly since the ALJ nonetheless concluded that Plaintiff suffers

from depression (AR at 14).



                                              4
       Although Plaintiff claims that the ALJ also failed to consider Dr. Robert Spangler’s

findings (DE 14-1 at 13-14), the ALJ’s analysis discusses those findings (AR at 19-20).

Further, although the ALJ assigned only partial weight to Dr. Spangler’s opinion, she

explained her reasoning for having discounted that opinion –

              Mr. Spangler failed to offer specific, function-by-function
              limitations, in vocationally relevant terms, and he did not
              personally examine the claimant. Rather, Mr. Spangler’s
              opinion was based upon a snapshot analysis of the claimant’s
              functioning and behavior on the date of her scheduled
              appointment.
(AR at 19.)

       Although Plaintiff claims that the ALJ did not determine that she suffers from

agoraphobia (DE 14-1 at 14), as discussed above, that is incorrect – the ALJ did determine

that Plaintiff suffers from agoraphobia (AR at 14).

       Finally, although Plaintiff implies that the ALJ selectively included “only portions of

the pertinent evidence” (DE 14-1 at 15), she provides no sound basis to draw that conclusion.

                                        Conclusion

       Accordingly, the Court hereby ORDERS that:

       1) Plaintiff’s motion for summary judgment (DE 14) is DENIED;

       2) Defendant’s motion for summary judgment (DE 16) is GRANTED;

       3) the decision of the Commissioner is AFFIRMED pursuant to sentence four of 42

       U.S.C. § 405(g), as it was supported by substantial evidence and was decided by proper

       legal standards; and

       4) a judgment will be entered contemporaneously with this order.

Dated March 31, 2020




                                              5
